                                                       1   Paul Swenson Prior, Esq.
                                                           Nevada Bar No. 9324
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       4   Facsimile: (702) 784-5252
                                                           Email: sprior@swlaw.com
                                                       5
                                                           Lisa S. Yun, Esq. (Pro Hac Vice forthcoming)
                                                       6   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                                           501 W. Broadway, 19th Floor
                                                       7   Telephone: 619.338-6541
                                                           Email: lyun@sheppardmullin.com
                                                       8
                                                           Attorneys for Defendant San Diego County Credit Union
                                                       9

                                                      10                               UNITED STATES DISTRICT COURT
                                                      11                                     DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           HEATHER WULLNER,                                Case No. 2:19-cv-01735-APG-VCF
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                         Plaintiff,
                                                                                                           STIPULATION FOR EXTENSION OF
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                  v.                                       TIME TO RESPOND TO THE
                               L.L.P.




                                                      15                                                   COMPLAINT
                                                           EQUIFAX INFORMATION SERVICES
                                                      16   LLC; KINECTA FEDERAL CREDIT                     (FIRST REQUEST)
                                                           UNION; MECHANICS BANK FKA CRB;
                                                      17   and SAN DIEGO COUNTY CREDIT
                                                           UNION,
                                                      18
                                                                         Defendants.
                                                      19

                                                      20          Pursuant to LR IA 6-1, Plaintiff Heather Wullner and Defendant San Diego County Credit

                                                      21   Union (“SDCCU”) submit this stipulation requesting that the Court issue an order extending

                                                      22   SDCCU’s deadline to respond to the Complaint by 28 days, such that SDCCU shall respond on or

                                                      23   before December 3, 2019. This is the first stipulation for extension of time to respond to the

                                                      24   Complaint.

                                                      25          The parties are requesting the extension because one of the lead attorneys working on this

                                                      26   case will be traveling throughout the month of November, including traveling out of the country

                                                      27   from November 14 through November 27, 2019. Further, November 28, 2019 is Thanksgiving.

                                                      28   SDCCU will need more time to investigate the facts before responding to the Complaint.

                                                                                                         -1-
                                                       1          The parties agree that without an extension, SDCCU’s deadline to respond to the
                                                       2   Complaint is November 5, 2019. The parties request that this deadline be extended by 28 days so
                                                       3   that SDCCU shall respond to the Complaint by no later than December 3, 2019.
                                                       4          In exchange, Plaintiff’s counsel has requested that SDCCU’s counsel participate in a Rule
                                                       5   26(f) conference in the next two weeks. SDCCU’s counsel agrees to participate in the Rule 26(f)
                                                       6   conference, but the parties agree that any participation in the Rule 26(f) conference shall not
                                                       7   waive any right by SDCCU to compel arbitration in this case or any right to request a stay
                                                       8   pending arbitration.
                                                       9

                                                      10   Dated: November 5, 2019                         Dated: November 5, 2019
                                                      11                                                   SNELL & WILMER L.L.P.
                                                           KNEPPER & CLARK LLC
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           By: /s/ Shaina R. Plaksin                       By: /s/ Paul Swenson Prior
                                                                                                               Paul Swenson Prior
                         LAW OFFICES

                          702.784.5200




                                                      14   Shaina R. Plaksin, Esq.
                                                                                                               Nevada Bar No. 9324
                               L.L.P.




                                                           Nevada Bar No. 13935
                                                                                                               3883 Howard Hughes Parkway, Suite 1100
                                                      15   5510 S. Fort Apache Rd., Suite 30                   Las Vegas, NV 89169
                                                           Las Vegas, NV 89148                                 Attorneys for Defendant San Diego County
                                                      16   Attorney for Plaintiff Heather Wullner              Credit Union
                                                      17

                                                      18                                              ORDER

                                                      19          After considering the parties’ Stipulation for Extension of Time to Respond to the
                                                      20   Complaint (First Request), the Court hereby GRANTS the extension stipulated by and between
                                                      21   Plaintiff Healther Wullner and Defendant San Diego County Credit Union (“SDCCU”) so that the
                                                      22   time for SDCCU to respond to the Complaint shall be extended to and include December 3, 2019.
                                                      23

                                                      24                                                      IT IS SO ORDERED:
                                                      25
                                                                                                              _______________________________
                                                      26

                                                      27                                                      UNITED STATES MAGISTRATE JUDGE

                                                      28                                                               11-5-2019
                                                                                                              DATED: ___________________________

                                                                                                        -2-
                                                       1                                   CERTIFICATE OF SERVICE
                                                       2            I hereby certify that on this date, I electronically filed the foregoing STIPULATION

                                                       3   FOR EXTENSION OF TIME TO RESPOND TO THE COMPLAINT with the Clerk of

                                                       4   Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.

                                                       5   Participants in the case who are registered CM/ECF users will be served by the CM/ECF

                                                       6   system.

                                                       7            DATED November 5, 2019.
                                                       8
                                                                                                       /s/ Maricris Williams
                                                       9
                                                                                                       An employee of SNELL & WILMER L.L.P.
                                                      10

                                                      11
                                                           4822-0681-5148

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -3-
